Exhibit 10.28

SECOND Amendment to Master Repurchase and securities contract Agreement

This SECOND Amendment to Master Repurchase and Securities Contract Agreement
(this “Amendment”), dated as of July 21, 2017, is by and between MORGAN STANLEY
BANK, N.A., a national banking association, as buyer (“Buyer”), and TPG RE
FINANCE 12, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands with registered number 301503, as seller
(“Seller”).  

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of May 4, 2016, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of February 10, 2017 (as the same has been or may be further amended,
modified and/or restated from time to time, the “Master Repurchase Agreement”);
and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1.Amendments to Master Repurchase Agreement.  The Master Repurchase Agreement is
hereby amended as follows:

(a)The definition of “Facility Amount” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

“Facility Amount” shall mean Four Hundred Million Dollars ($400,000,000).

(b)The definition of “Facility Termination Date” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Facility Termination Date” shall mean May 4, 2020, as the same may be extended
in accordance with Section 9(a) of this Agreement.

(c)The following definition is hereby added to Article 2 of the Master
Repurchase Agreement in correct alphabetical order:

“Second MRA Amendment” shall mean that certain Second Amendment to Master
Repurchase and Securities Contract Agreement, dated as of July 21, 2017, by and
between Buyer and Seller.

(d)The following is hereby added to the Master Repurchase Agreement as Section
3(w) in correct sequential order:

“Upon no less than five (5) Business Days’ prior written notice from Seller to
Buyer, Seller may request that the Facility Amount be increased to Five Hundred
Million and No/100 Dollars ($500,000,000.00).  Such request shall be approved by
Buyer upon satisfaction of the following conditions:  (a) no Default, Event of
Default or Margin Deficit shall exist on

 

--------------------------------------------------------------------------------

 

the date of Seller’s request or on the effective date of the increase of the
Facility Amount, (b) all representations and warranties in this Agreement shall
be true, correct, complete and accurate in all respects as of the effective date
of the increase of the Facility Amount (except such representations which by
their terms speak as of a specified date and subject to any exceptions disclosed
to Buyer in an Exception Report prior to such date and approved by Buyer), (c)
Buyer and Seller shall have duly executed and delivered an amendment to this
Agreement reflecting such increase in the Facility Amount, which amendment shall
be duly acknowledged by Guarantor, (d) on or before the effective date of the
increase of the Facility Amount, Seller shall have paid to Buyer the Origination
Fee in accordance with the terms and provisions of the Fee Letter and all other
Transaction Costs payable to Buyer in connection with the negotiation of such
amendment and (e) Seller shall deliver to Buyer such other documents as Buyer
may reasonably request.”

(e)Section 9(a) of the Master Repurchase Agreement is hereby amended by deleting
the “.” at the end of the fourth (4th) sentence thereof and replacing the same
with the following:

“provided, further that, in connection with the extension of the Facility
Termination Date to May 4, 2020, Seller shall pay the applicable Extension Fee
to Buyer on or prior to May 4, 2019.”

2.Conditions Precedent to Amendment.  The effectiveness of this Amendment is
subject to the following:

(a)This Amendment shall be duly executed and delivered by Seller and Buyer;

(b)Buyer and Seller shall execute the First Amendment to Fee Letter, dated as of
the date hereof (the “Fee Letter Amendment”);

(c)Seller shall provide a signed certificate from a Responsible Officer of
Seller certifying: (i) that no amendments have been made to the organizational
documents of Seller, Pledgor and Guarantor since May 4, 2016, unless otherwise
stated therein; and (b) the authority of Seller and Guarantor to execute and
deliver this Amendment and the other Transaction Documents to be executed and
delivered in connection with this Amendment.

(d)Seller shall provide certificates of existence and good standing and/or
qualification to engage in business for the Seller, Pledgor and Guarantor.

(e)Seller shall provide opinions of outside counsel to Seller reasonably
acceptable to Buyer as to such matters as Buyer may reasonably request,
provided, that the execution of this Amendment by Buyer shall evidence
satisfaction of this condition.

(f)Seller shall pay to Buyer (i) the First Upsize Fee in accordance with the
terms and provisions of the Fee Letter and (ii) the actual costs and expenses,
including, without limitation, the reasonable fees and expenses of counsel to
Buyer, incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.

3.Seller Representations.  Seller hereby represents and warrants that:

(a)no Default, Event of Default or Margin Deficit exists, and no Default, Event
of Default or Margin Deficit will occur as a result of the execution, delivery
and performance by Seller of this Amendment; and

2

 

 



--------------------------------------------------------------------------------

 

(b)all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer).

4.Defined Terms.  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement.

5.Continuing Effect; Reaffirmation of Guaranty.  As amended by this Amendment,
all terms, covenants and provisions of the Master Repurchase Agreement are
ratified and confirmed and shall remain in full force and effect.  In addition,
any and all guaranties and indemnities for the benefit of Buyer (including,
without limitation, the Guaranty) and agreements subordinating rights and liens
to the rights and liens of Buyer, are hereby ratified and confirmed and shall
not be released, diminished, impaired, reduced or adversely affected by this
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment.

6.Binding Effect; No Partnership; Counterparts.  The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

7.Further Agreements.   Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

8.Governing Law.  The provisions of Section 18 of the Master Repurchase
Agreement are incorporated herein by reference.

9.Headings.  The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

10.References to Transaction Documents.  All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

[NO FURTHER TEXT ON THIS PAGE]

3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER:

 

 

 

 

 

MORGAN STANLEY BANK, N.A., a national banking association

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Preisano

 

 

Name:

Anthony Preisano

 

 

Title:

Authorized Signatory






4

 

 



--------------------------------------------------------------------------------

 

 

SELLER:

 

 

 

 

 

TPG RE FINANCE 12, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Coleman

 

 

Name:

Matthew Coleman

 

 

Title:

Vice President, Transactions




5

 

 



--------------------------------------------------------------------------------

 

The undersigned hereby acknowledges the execution of the Amendment and agrees
that the Guaranty and agreements therein subordinating rights and liens to the
rights and liens of Buyer, are hereby ratified and confirmed and shall not be
released, diminished, impaired, reduced or adversely affected by this Amendment,
and each party indemnifying Buyer therein, and each party subordinating any
right or lien to the rights and liens of Buyer, therein, hereby acknowledges the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.  In addition, the undersigned reaffirms
its obligations under the Guaranty and agrees that its obligations under the
Guaranty shall remain in full force and effect and apply to the additional
components referenced in this Amendment.

 

 

GUARANTOR:

 

 

 

 

 

TPG RE Finance Trust Holdco, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Coleman

 

 

Name:

Matthew Coleman

 

 

Title:

Vice President, Transactions

 

6

 

 

